Exhibit A
Mark W. Pugsley (8253)
Z. Ryan Pahnke (11146)
RAY QUINNEY & NEBEKER P.C.
36 South State Street, Suite 1400
P. O. Box 45385
Salt Lake City, UT 84145-0385
Tel: (801) 532-1500
Fax: (801) 532-7543

Attorneys for Plaintiff


                     IN THE THIRD JUDICIAL DISTRICT COURT
                 IN AND FOR SALT LAKE COUNTY, STATE OF UTAH


GARY PATTERSON, an individual,
                                                                  COMPLAINT
               Plaintiff,                                            Case No.:
       v.                                                              Judge:
LEAR CAPITAL, INC., a California
corporation; TED NOUTSOS, an individual;                               Tier 3
TERRY MOLONEY, an individual; DANA
FRANKFORT, an individual; and DOES 1–10,                         JURY DEMAND

               Defendants.



       Plaintiff Gary Patterson (“Patterson” or “Plaintiff”), by and through his undersigned

attorneys of record, alleges claims against defendants Lear Capital, Inc., Ted Noutsos, Terry

Moloney, Dana Frankfort, and Does 1–10 (“Lear” or “Defendants”) as follows:
                                            PARTIES

       1.      Plaintiff Gary Patterson is an individual residing in Salt Lake County, Utah.

Plaintiff Patterson is a 75 year old retired man with significant hearing loss and severe acoustic

reflux decay, which causes him to be unable to understand words and sounds.

       2.      Defendant Lear Capital, Inc. (“Lear”) is a privately-held California corporation

with its principal place of business at 1990 South Bundy Drive, Suite 650, Los Angeles,

California 90025. Lear Capital, Inc. is a Los Angeles-based precious metals dealer that sells

precious metals to customers nationwide, including in the State of Utah.

       3.      Defendant Ted Noutsos (“Noutsos”) is an individual who, upon information and

belief, resides in California. Noutsos is an Account Executive for Lear Capital, Inc. and

provided investment advice to Plaintiff without being licensed to do so.

       4.      Defendant Terry Moloney (“Moloney”) is an individual who, upon information

and belief, resides in California. Moloney is Senior Account Executive for Lear Capital, Inc. and

provided investment advice to Plaintiff without being licensed to do so.

       5.      Defendant Dana Frankfort (“Frankfort”) is an individual who, upon information

and belief, resides in California. Frankfort is an employee of Lear Capital, Inc. and provided

investment advice to Plaintiff without being licensed to do so.

       6.      Defendants Noutsos, Moloney and Frankfort are referred to as “Individual

Defendants”.

       7.      The true names and capacities of Defendants sued herein as Does 1 through 10,

inclusive, are unknown to Patterson, and Patterson therefore sues these Defendants by such

fictitious names.



                                                 2
       8.      When the true names and capacities of these Doe Defendants have been

ascertained, Patterson will seek leave of this Court to amend this Complaint to insert, in lieu of

such fictitious names, the true names and capacities of the fictitiously-named Defendants.

       9.      All of the acts and omissions described in this Complaint were duly performed by,

and attributable to, all Defendants, each acting as the agent, employee, alter ego, and/or under the

direction and control of the others, and such acts and omissions are within the scope of such

agency, employment, and/or direction and control.

       10.     Each Defendant identified herein also (or in the alternative) aided and abetted all

of the other Defendants in violating the letter of the laws set forth in this Complaint, as well as

the public policy embodied therein.

                                 JURISDICTION AND VENUE

       11.     The claims asserted are governed by Utah common law and the Utah Uniform

Securities Act, Utah Code § 61-1-1 et seq.

       12.     This Court has jurisdiction over Defendants pursuant to Utah’s long-arm statute.

Defendants transacted and continue to do business in this state; Defendants advertised services or

goods which reached Plaintiff in Utah; Defendants contracted to supply services or goods to a

Utah resident; and Defendants caused injury within Utah. See Utah Code §§ 78B-3-205(1), (2),

and (3).

       13.     Venue is also proper in this Court on the grounds that the misrepresentations and

acts alleged herein were committed in whole or in part in Salt Lake County, State of Utah.

       14.     Although the exact amount of damages sought by Plaintiff cannot be ascertained

until an accounting is complete in this case, Plaintiff alleges upon information and belief that



                                                  3
damages will be in excess of $300,000, and that this case qualifies as a Tier 3 action under Rule

26(c) of the Utah Rules of Civil Procedure.

                                  GENERAL ALLEGATIONS

A.     Lear’s Business Model

       15.     Lear sells precious metals to customers, typically through placement in a third

party depository. Generally, customers transfer funds from savings or an individual retirement

account (“IRA”), and purchase precious metals to be held in a newly-opened Lear self-directed

IRA.

       16.     Lear advertises frequently on FOX News using fear tactics to convince customers

that their money is not safe in “our unstable and vulnerable monetary system.” Customers are

encouraged to invest in the “safe haven” of gold and other precious metals, stating that a

customer’s “livelihood may depend on it.” Lear tells potential customers that purchasing

precious metals will shield their retirement money “from the volatility associated with stocks and

other paper assets.”

       17.     Lear tells viewers that silver could be valued at up to $100 an ounce, despite the

fact that it is currently valued at approximately $18 an ounce.

       18.     Lear promises customers “complete purchase transparency,” including “no hidden

fees and a clear and fully disclosed gold and silver acquisition process.”

       19.     But contrary to the representation that there will be no hidden fees, Lear earns

profits by charging a fee commonly referred to as the “spread,” which refers to the difference

between the dealer’s wholesale cost and the retail price offered to customers. Lear, through the

Individual Defendants, misleads customers about the amount of this fee, concealing that it



                                                 4
charges as much as 33%, which is typically hidden in the spread. This fee is charged simply to

process a transaction, with Lear retaining the significant profits, to the detriment of investors

such as Patterson.

       20.     Defendants conduct all preliminary communications by phone, not allowing

customers to review any documents in writing until after the fees have been received.

       21.     Until customers have submitted payment, they typically have no written

documentation of quantity, type, or cost of the precious metals, and no information on the true

cost of Lear’s fees.

B.     Defendants’ Misrepresentations to Patterson about Gold and Silver Investments in
       2017

       22.     In or about October of 2017, Patterson first spoke with Lear representatives Ted

Noutsos and Dana Frankfort to learn more about Lear’s investment opportunities.

       23.     Defendants are not licensed investment advisers.

       24.     Lear, through the Individual Defendants, encouraged Patterson to liquidate his

existing investments and transfer his entire 401k retirement funds to invest in the Lear IRA.

       25.     Lear, through the Individual Defendants, assured Patterson that investing in the

Lear IRA was a safe investment. Lear, through the Individual Defendants, also told Patterson

that this investment was actually safer than keeping his money in banks because it would protect

him from volatile markets and bank failures, and would be safer than the stock market.

       26.     During Defendants’ investment pitch, Patterson asked for a breakdown of all costs

associated with investment in the Lear IRA.

       27.     Lear, through the Individual Defendants, responded by quoting Patterson a

discounted rate for gold and silver coins of $490.20 per “Gold Polar Bear & Cub Coin” (“Gold


                                                  5
Coin”) and $41.66 per “Silver Snow Falcon Coin” (“Silver Coin”) that he understood included

any fees associated with the account.

       28.     After receiving this quote, Patterson spoke with Mr. Noutsos again to verify that

there were no additional fees and to confirm the actual value of the coins.

       29.     Based on Defendants’ representations, Patterson understood that the cost of the

coins included any fees associated with the account.

       30.     Patterson repeatedly confirmed with Defendants that he would not be charged

fees for the transfer of his money to the Lear IRA. Defendants assured Patterson that he would

not be charged any fees.

       31.     The only fee that Defendants ever disclosed to Patterson during their initial

conversations was a $30 per year fee for using paper statements—statements which they later

refused to provide.

       32.     Patterson was also concerned with the costs associated with early withdrawal of

funds from his 401k. Patterson repeatedly confirmed with Lear, through the Individual

Defendants, that they would cover the cost of his early withdrawal from his 401k, which was

estimated at approximately $30,000. Defendants assured him that they would cover that cost by

providing him additional coins that would compensate him for those withdrawal fees.

       33.     In reliance on investment advice from Defendants, Patterson liquidated securities

and withdrew $412,340.27—his entire life savings—out of his 401k plan to invest in the Lear

IRA.




                                                 6
       34.     While on the phone with Lear, through the Individual Defendants, Patterson

orally agreed to invest in a Lear IRA based on the terms that had been discussed in prior emails

and phone conversations.

       35.     Lear, through the Individual Defendants, asked Patterson a series of questions to

which he was only permitted to respond “yes” or “no.” During this phone call, Patterson—who

has a hearing disability—did not have his hearing aid in. Lear, through the Individual

Defendants, never ensured that Patterson actually understood the terms of the agreement.

       36.     Lear, through the Individual Defendants, recorded the portion of the phone call

where they asked this series of “yes” or “no” questions, but not the portion where they made oral

misrepresentations as alleged herein.

       37.     After this conversation, Defendants sent Patterson an email asking him to sign a

“Shipping Agreement.” This email contained the document which Patterson then signed

electronically. Patterson was not provided with a copy of that document.

       38.     Lear, through the Individual Defendants, told Patterson that this was merely a

shipping agreement, not a purchase contract.

       39.     Patterson understood that this document had no effect on his prior agreements

with Lear, given that the Shipping and Transaction Agreement did not define the cost of the

coins. Rather, the cost of coins had been defined in prior phone and email conversations with

Defendant.

       40.     Patterson later received an invoice that showed that the Gold Coins were actually

priced at $500 each and the Silver Coins were actually priced at $42.50 each. According to this




                                                7
invoice, he was charged for 300 Gold Coins and 5,350 Silver Coins. The total purchase amount

was $377,375.00, not the full amount he thought he had invested.

       41.    Defendants had also eliminated any of the remaining incentives promised by

charging hidden transaction fees—also known as the “spread.” Defendants never informed

Patterson that they would charge this 29–33% fee for simply opening an account and transferring

his coins.

       42.    This transaction resulted in Patterson receiving fewer coins at a higher price than

what Defendants had represented on the phone, which Patterson had orally agreed to.

       43.    After his initial investment, Patterson repeatedly asked Lear, through the

Individual Defendants, to send him paper statements regarding his investment, but they refused

to provide monthly statements.

       44.    Lear, through the Individual Defendants, also promised they would not make any

transfers without his verbal confirmation, that they would contact Patterson every 4–6 weeks to

update him about his account, and that they would contact him any time there was a negative

market impact on his Lear IRA. They never fulfilled any of those promises.

       45.    Patterson did not realize the extent of Defendants’ initial misrepresentations until

he received a year-end statement from STRATA Trust Company in 2017. This statement showed

that the value of his Lear IRA had decreased by 38%, and that his $377,375.00 investment was

now worth only $232,437.50.




                                                8
C.     Defendants’ Misrepresentations to Patterson about Platinum Investments in 2018

       46.     Almost a year later, in September of 2018, Lear representative Moloney reached

out to Patterson, this time seeking to upsell him. Moloney tried to persuade Patterson to convert

his Gold and Silver Coins into platinum.

       47.     Moloney informed Patterson that his Lear IRA was in bad shape and that his

account was down nearly 50%.

       48.     Moloney promised Patterson that platinum would be an even more secure

investment, and that platinum was forecast to surpass the price of gold by the end of the year.

       49.     Moloney also advised Patterson that the only way for him to recoup the losses in

his account was to switch to platinum.

       50.     Patterson requested a document explaining the value of switching to platinum.

       51.     Moloney agreed to do a thirty-day trial to see if the value of platinum would

increase. After the thirty-day trial, Moloney informed Patterson that his account balance had

increased by $8,668. He understood this to mean that the $8,668 was the net gain in his

STRATA account.

       52.     Based on Defendants’ representations and advice, Patterson agreed to transfer his

account to platinum.

       53.     On a call about transferring his account to Platinum, Defendants assured Patterson

that there would not be any fees associated with the transfer.

       54.     To facilitate this exchange, Defendants bought back Patterson’s Gold and Silver

Coins and later sold him the equivalent in platinum.




                                                 9
       55.     On September 14, 2018, Patterson received an invoice reflecting that Defendants

had purchased Patterson’s Gold and Silver Coins for $196,950.00.

       56.     On October 11, 2018, Patterson received another invoice reflecting that

Defendants had sold him 197 Platinum Bars for a total of $196,998.03.

       57.     Although Defendants had again assured Patterson that there would be no fees

associated with this transfer, when Patterson received his year-end statement, he learned that this

was yet another misrepresentation by Defendants.

       58.     That statement showed that he had been charged a significant fee for simply

switching his account to platinum, and that his account was now worth only $141,527.80. At that

point, Patterson had lost roughly two-thirds of his life savings that he had invested in the Lear

IRA less than two years earlier.

D.     The Shipping and Transaction Agreement Contains Unenforceable Provisions

       59.     The “Shipping and Transaction Agreement” that Defendants tricked Patterson

into signing is unenforceable against Patterson as it was obtained by Fraud perpetrated by

Defendants.

       60.     The only time Patterson saw that document was after a conversation with

Defendants, who represented that the document was just a shipping agreement. He never

received a copy of the document, and Defendants misrepresented the nature of this document to

Patterson, claiming it was merely a shipping agreement, not a purchase contract.

       61.     Defendants represented to Patterson that the transaction could not go forward

unless he signed the Shipping and Transaction Agreement, but that it was just a formality.




                                                 10
        62.     Defendants represented that the terms of the agreement were based on what they

had discussed in prior phone and email conversations—which were different than the provisions

of the Shipping and Transaction Agreement.

        63.     The Shipping and Transaction Agreement then purported to override any prior

agreements. That document also included additional terms, such as choice of law and arbitration

clauses which Patterson was not aware of and had never agreed to.

        64.     Defendants did not ask if Patterson agreed to these additional provisions in their

recorded series of “yes” or “no” questions.

E.      Defendants’ Misrepresentations Harmed Plaintiff

        65.     Defendants repeatedly assured Patterson that he would not be charged any fees,

and that his investment was a much more secure alternative to traditional investing.

        66.     Those assurances were false. Patterson has lost over two-thirds of his investment

to fees charged by Defendants—not to market fluctuations.

        67.     Patterson is also unable to recover the value of his investment by selling the

Platinum Bars. The bars are not minted and are therefore unmarketable. Defendants never

disclosed this fact to Patterson.

        68.     As a result of Defendants’ deceptive and predatory practices, Patterson has

suffered significant financial, emotional, and physical hardship.

        69.     Patterson relied on the statements made by Defendants in deciding whether to

invest in the Lear IRA.

        70.     Had Patterson known the true cost of investing with Defendants, he never would

have liquidated his retirement 401k and never would have invested in the Lear IRA.



                                                 11
        71.    Defendants Noutsos, Moloney, and Frankfort were or are employees of Lear

Capital who materially aided in the sale and purchase of securities, and are therefore control

persons as defined in Utah Code § 61-1-22(4). Because Defendants Noutsos, Moloney, and

Frankfort each individually violated Utah Code § 61-1-22(1), they are each personally liable,

jointly and severally with and to the same extent as the other defendants.

                                   FIRST CAUSE OF ACTION

                            Violations of Utah Uniform Securities Act

        72.    Plaintiff re-alleges and incorporates by this reference the preceding paragraphs of

this Complaint as if fully set forth herein.

        73.    Defendants’ conduct, as alleged herein, constitutes violations of the Utah Uniform

Securities Act, specifically Utah Code §§ 61-1-1, 61-1-2, 61-1-3(3), & 61-1-22(1).

        74.    The Gold Coins, Silver Coins, and Platinum Bars that Defendants sold to Plaintiff

constitute a “commodity” within the meaning of Utah Code § 61-1-13(1)(f)(ii), and the contract

for the sale of those coins constitutes a “commodity contract” within the meaning of Utah Code

§ 61-1-13(1)(g)(i).

        75.    This investment also constitutes a “security” within the meaning of Utah Code

§ 61-1-13(ee)(i)(P).

        76.    In connection with the purchase and sale of these precious metals, Defendants

willfully (a) employed devices, schemes, and artifices to defraud; (b) made untrue statements of

material facts or omitted to state material facts necessary in order to make statements made, in

light of the circumstances under which they were made, not misleading; and (c) engaged in acts,




                                                12
practices, and a course of business that operated as a fraud or deceit upon Plaintiff in connection

with his purchase of the precious metals.

       77.     In connection with the purchase and sale of these precious metals, Defendants

each also unlawfully transacted business as an unlicensed investment adviser within the meaning

of Utah Code § 61-1-13(1)(q)(i).

       78.     Plaintiff suffered damages as a result of Defendants’ conduct after he purchased

the precious metals in reliance upon the fraudulent and misleading statements and omissions of

Defendants as alleged herein.

       79.     Plaintiff would not have purchased the precious metals if he had been aware of

the true facts of his purchase agreement with Defendants.

       80.     Plaintiff only discovered the true facts concerning these transactions subsequent

to April 2019 when he retained counsel and began investigating the facts relating to his

investment. Prior to that time, Defendants actively concealed the true facts from him.

       81.     Defendants made misrepresentations and/or omitted to state material facts in

connection with Plaintiff’s purchase of precious metals.

       82.     Defendants’ representations in connection with the offering of precious metals as

alleged herein were untrue statements of material facts and/or Defendants omitted to state

material facts concerning the sale of these securities to Plaintiff.

       83.     As a direct and proximate result of Defendants’ violations of the Utah Uniform

Securities Act, Plaintiff has been damaged in an amount to be proven at trial, but in no event less

than the amounts of his principal investments.




                                                  13
        84.       Defendants Noutsos, Moloney, and Frankfort are control persons jointly and

severally liable for all acts alleged herein pursuant to Utah Code § 61-1-22(1) and (4).

        85.       Because Defendants’ actions as alleged herein were reckless and intentional,

Plaintiff is entitled to receive treble damages, costs, and attorney’s fees pursuant to Utah Code

§ 61-1-22(2).

                                  SECOND CAUSE OF ACTION

                                      Breach of Fiduciary Duty

        86.       Plaintiff re-alleges and incorporates by this reference the preceding paragraphs of

this Complaint as if fully set forth herein.

        87.       As a consequence of, among other things, the nature of the advice Defendants

provide and their status as investment advisers, Defendants owed fiduciary duties to Plaintiff.

        88.       As fiduciaries, Defendants had a fundamental obligation to act in the best interests

of their clients and to provide investment advice in the client’s best interests, including taking

reasonable care to avoid misleading the client and providing full and fair disclosure of all

material facts.

        89.       Defendants breached their fiduciary duties to plaintiff by, among other things: (a)

misrepresenting the cost of the precious metals they were selling to Plaintiff; (b) misrepresenting

the nature of the precious metals they were selling to Plaintiff; (c) misrepresenting that

Defendants would not charge Plaintiff any fees for his transactions with Defendants; (d)

misrepresenting that Defendants would cover any costs associated with transferring money out of

Plaintiff’s 401k account; (e) failing to disclose the “spread” that Defendants would be receiving

on each transaction; (f) misrepresenting the benefits of investing in the Lear IRA; (g) failing to



                                                   14
warn Plaintiff of the risks associated with his investment in the Lear IRA; (h) failing to obtain

the appropriate license to provide investment advice; (i) failing to disclose that Defendants were

not licensed investment advisers; (j) intentionally and knowingly concealing from Plaintiff

critical facts about the Lear IRA; and (k) otherwise acting in a manner inconsistent with and

adverse to the interests of Plaintiff.

        90.     Because of Defendants’ breaches of their fiduciary duties as alleged herein,

Plaintiff has suffered injury, damage, loss, and harm in an amount to be determined at trial, but

in no event less than the amounts of his principal investments.

        91.     Because of Defendants’ breaches of its fiduciary duties as alleged herein,

Plaintiff has been required to retain counsel to prosecute this suit; therefore, Plaintiff should

recover from Defendants its attorney fees, costs, and other expenses incurred herein to the

maximum degree provided by applicable law.

                                   THIRD CAUSE OF ACTION

                                   Fraudulent Misrepresentation

        92.     Plaintiff re-alleges and incorporates by this reference the preceding paragraphs of

this Complaint as if fully set forth herein.

        93.     Defendants made certain representations in connection with the offering of

precious metals to Plaintiff as alleged in detail herein.

        94.     The Defendants’ representations concerning then existing material facts were

false, and Defendants knew that their representations were false when made.

        95.     At minimum, Defendants’ misrepresentations were made recklessly, knowing that

they had insufficient knowledge upon which to base such representations.



                                                  15
        96.         Defendants’ false representations were made in order to induce Plaintiff to

purchase precious metals and invest in the Lear IRA.

        97.         Plaintiff reasonably relied on Defendants’ false representations, and was unaware

of their falsity.

        98.         In reliance on Defendants’ false representations, Plaintiff liquidated his 401K

account and purchased Gold and Silver Coins, and later Platinum Bars to his detriment.

        99.         As a direct and proximate result of Defendants’ false representations, Plaintiff has

been damaged in an amount to be proven at trial, but in no event less than the amounts of his

principal investments.

        100.        Defendants’ fraud constitutes willful and malicious conduct with a manifest

disregard of, and a knowing and reckless indifference for, the rights of Plaintiff and, as such,

Plaintiff is entitled to punitive damages.

                                    FOURTH CAUSE OF ACTION

                                         Fraudulent Inducement

        101.        Plaintiff re-alleges and incorporates by this reference the preceding paragraphs of

this Complaint as if fully set forth herein.

        102.        As alleged herein, Defendants made false and misleading statements to Plaintiff

and omitted to state material facts as alleged in detail herein with the specific intent to

fraudulently induce Plaintiff to liquidate his 401K account and to purchase precious metals and

enter into the Shipping and Transaction Agreement.

        103.        Defendants knew that such statements and omissions were false and misleading,

and involved material facts about the product and the purported contract.



                                                     16
        104.     Defendants made the statements and omissions with the intent that Plaintiff would

rely on such false and misleading statements and omissions, and agree to purchase precious

metals and entered into a contract with Defendants.

        105.     After making the misrepresentations and omissions orally and in writing,

Defendants sent Patterson an email asking him to sign a “Shipping Agreement” that would not

alter any of the terms Defendants had discussed with Plaintiff. This email contained a link to the

document which Patterson then signed electronically. Patterson was not provided with a copy of

that document.

        106.     Defendants told Patterson that this was merely a shipping agreement, not a

purchase contract.

        107.     Patterson understood that this document had no effect on his prior agreements

with Defendants, given that the Shipping and Transaction Agreement did not define the cost of

the coins. Rather, the cost of coins had been defined in prior phone and email conversations with

Defendant.

        108.     Plaintiff did purchase precious metals and executed the Shipping and Transaction

Agreement as instructed by Defendants, relying on the false, misleading and negligent statements

and omissions alleged herein.

        109.     Defendants actively concealed the true facts concerning the transaction from

Plaintiff.

        110.     As a direct and proximate result of Plaintiff’s reliance on Defendants’ promises

and representations, Plaintiff liquidated his 401K account, purchased precious metals from

Defendants, and executed the Shipping and Transaction Agreement to his detriment.



                                                 17
        111.   Based on Defendants’ fraudulent inducement, Plaintiff is entitled to rescind the

Shipping and Transaction Agreement and to unwind his transactions with Defendants, and

hereby demands that the parties be placed in the position they held with respect to each other

immediately prior to any purchase of precious metals from Defendants.

                                   FIFTH CAUSE OF ACTION

                                        Promissory Estoppel

        112.   Plaintiff re-alleges and incorporates by this reference the preceding paragraphs of

this Complaint as if fully set forth herein.

        113.   Defendants made certain representations and promises about purportedly

presently existing facts in connection with the sale of precious metals, as set forth above.

        114.   Plaintiff acted with prudence and in reasonable reliance upon Defendants’

promises and representations in making his decisions to invest in precious metal securities.

        115.   Defendants knew that Plaintiff would rely and did rely upon their representations

and promises in connection with the offering.

        116.   Defendants knew all material facts surrounding their representations and promises

in connection with the offering.

        117.   Plaintiff acted with prudence and in reasonable reliance on Defendants’ promises

and misrepresentations about investing in the Lear IRA by liquidating his 401K at Defendants’

insistence and investing the money in a Lear IRA.

        118.   Plaintiff only began to discover the true facts concerning these representations in

April 2019 when he retained counsel and began investigating the facts relating to his investment.

Prior to that time and continuing to date, Defendants actively concealed the true facts from him.



                                                 18
        119.   As a direct and proximate result of Plaintiff’s reliance on Defendants’ promises

and representations, Plaintiff has been damaged in amount to be proven at trial but in no event

less than the amounts of his principal investments.

                                    SIXTH CAUSE OF ACTION

                                       Common-Law Fraud

        120.   Plaintiff re-alleges and incorporates by this reference the preceding paragraphs of

this Complaint as if fully set forth herein.

        121.   As outlined above, Defendants made representations of fact in connection with

the offerings of precious metals.

        122.   These representations were false, and Defendants knew that these representations

were false when made.

        123.   The false representations were made in order to induce Plaintiff to purchase

precious metals.

        124.   As alleged herein, Plaintiff reasonably relied on Defendants’ false representations,

and was unaware of their falsity.

        125.   In reliance on Defendants’ false representations, Plaintiff liquidated his 401K and

purchased precious metals and invested in the Lear IRA to his detriment.

        126.   Plaintiff only discovered the true facts concerning these transactions subsequent

to April 2019 when he retained counsel and began investigating the facts relating to his

investment. Prior to that time, Defendants actively concealed the true facts from him.

        127.   As a direct and proximate result of Defendants’ false representations, Plaintiff has

been damaged in an amount to be proven at trial.



                                                19
       128.    Defendants’ fraud constitutes willful and malicious conduct with a manifest

disregard of, and a knowing and reckless indifference for, the rights of Plaintiff and, as such,

Plaintiff is entitled to punitive damages in an amount to be proven at trial, but in no event less

than the amounts of his principal investments.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment as follows:

       1.      Awarding Plaintiff compensatory damages in an amount to be proven at trial, but

               in no event less than $300,000 jointly and severally;

       2.      Awarding Plaintiff treble damages under Utah Code § 61-1-22(2);

       3.      In the alternative, an order from this Court rescinding all the agreements between

               the parties, and placing them in their respective positions held immediately prior

               to the sales described herein;

       4.      Awarding Plaintiff pre-judgment and post-judgment interest;

       5.      Awarding Plaintiff attorneys’ fees, expert witness fees, and other costs pursuant to

               Utah Code § 61-1-22(2);

       6.      Awarding Plaintiff punitive damages in an amount to be proven at trial but in no

               event less than $1,000,000; and

       7.      Awarding such other relief as this Court may deem just and proper.




                                                 20
                                               JURY DEMAND

          Plaintiff demands a trial by jury.

          DATED this 20th day of February, 2020.


                                                RAY QUINNEY & NEBEKER P.C.


                                                /s/ Mark W. Pugsley
                                                Mark W. Pugsley
                                                Z. Ryan Pahnke

                                                Attorneys for Plaintiff


1506539




                                                  21
Mark W. Pugsley (8253)
Z. Ryan Pahnke (11146)
RAY QUINNEY & NEBEKER P.C.
36 South State Street, Suite 1400
P. O. Box 45385
Salt Lake City, UT 84145-0385
Tel: (801) 532-1500
Fax: (801) 532-7543

Attorneys for Plaintiff


                     IN THE THIRD JUDICIAL DISTRICT COURT
                 IN AND FOR SALT LAKE COUNTY, STATE OF UTAH


GARY PATTERSON, an individual,
                                                                 SUMMONS
               Plaintiff,
                                                             Case No.: 200901452
       v.
                                                            Judge: Barry Lawrence
LEAR CAPITAL, INC., a California
corporation; TED NOUTSOS, an individual;                             Tier 3
TERRY MOLONEY, an individual; DANA
FRANKFORT, an individual; and DOES 1–10,                       JURY DEMAND

               Defendants.


       THE STATE OF UTAH TO THE ABOVE-NAMED DEFENDANT:

       DANA FRANKFORT
       Lear Capital, Inc.
       1990 South Bundy Drive, Suite 650
       Los Angeles, CA 90025

       You are hereby summoned and required to file an answer in writing to the attached

Complaint with the Clerk of the Third Judicial District Court of Salt Lake County, 450 Matheson

Courthouse, 450 South State Street, Salt Lake City, UT 84114 and to serve upon, or mail to

Mark W. Pugsley and Z. Ryan Pahnke, attorneys for Plaintiff, at Ray Quinney & Nebeker P.C.,

36 South State Street, Suite 1400, Post Office Box 45385, Salt Lake City, Utah 84145-0385, a

copy of said answer within thirty (30) days after service of this Summons upon you.
          If you fail to answer, judgment by default will be taken against you for the relief

demanded in the Complaint, which has been filed with the clerk of the above-entitled court and a

copy of which is attached herewith and served upon you.

          DATED this 4th day of March, 2020.

                                               RAY QUINNEY & NEBEKER P.C.

                                               /s/ Mark W. Pugsley
                                               Mark W. Pugsley
                                               Z. Ryan Pahnke
                                               Attorneys for Plaintiff



1520604
Mark W. Pugsley (8253)
Z. Ryan Pahnke (11146)
RAY QUINNEY & NEBEKER P.C.
36 South State Street, Suite 1400
P. O. Box 45385
Salt Lake City, UT 84145-0385
Tel: (801) 532-1500
Fax: (801) 532-7543

Attorneys for Plaintiff


                     IN THE THIRD JUDICIAL DISTRICT COURT
                 IN AND FOR SALT LAKE COUNTY, STATE OF UTAH


GARY PATTERSON, an individual,
                                                                 SUMMONS
               Plaintiff,
                                                             Case No.: 200901452
       v.
                                                            Judge: Barry Lawrence
LEAR CAPITAL, INC., a California
corporation; TED NOUTSOS, an individual;                             Tier 3
TERRY MOLONEY, an individual; DANA
FRANKFORT, an individual; and DOES 1–10,                       JURY DEMAND

               Defendants.


       THE STATE OF UTAH TO THE ABOVE-NAMED DEFENDANT:

       LEAR CAPITAL, INC.
       Kevin Demeritt, Registered Agent
       1990 South Bundy Drive, Suite 650
       Los Angeles, CA 90025

       You are hereby summoned and required to file an answer in writing to the attached

Complaint with the Clerk of the Third Judicial District Court of Salt Lake County, 450 Matheson

Courthouse, 450 South State Street, Salt Lake City, UT 84114 and to serve upon, or mail to

Mark W. Pugsley and Z. Ryan Pahnke, attorneys for Plaintiff, at Ray Quinney & Nebeker P.C.,

36 South State Street, Suite 1400, Post Office Box 45385, Salt Lake City, Utah 84145-0385, a

copy of said answer within thirty (30) days after service of this Summons upon you.
          If you fail to answer, judgment by default will be taken against you for the relief

demanded in the Complaint, which has been filed with the clerk of the above-entitled court and a

copy of which is attached herewith and served upon you.

          DATED this 4th day of March, 2020.

                                               RAY QUINNEY & NEBEKER P.C.

                                               /s/ Mark W. Pugsley
                                               Mark W. Pugsley
                                               Z. Ryan Pahnke
                                               Attorneys for Plaintiff



1520562
Mark W. Pugsley (8253)
Z. Ryan Pahnke (11146)
RAY QUINNEY & NEBEKER P.C.
36 South State Street, Suite 1400
P. O. Box 45385
Salt Lake City, UT 84145-0385
Tel: (801) 532-1500
Fax: (801) 532-7543

Attorneys for Plaintiff


                     IN THE THIRD JUDICIAL DISTRICT COURT
                 IN AND FOR SALT LAKE COUNTY, STATE OF UTAH


GARY PATTERSON, an individual,
                                                                 SUMMONS
               Plaintiff,
                                                             Case No.: 200901452
       v.
                                                            Judge: Barry Lawrence
LEAR CAPITAL, INC., a California
corporation; TED NOUTSOS, an individual;                             Tier 3
TERRY MOLONEY, an individual; DANA
FRANKFORT, an individual; and DOES 1–10,                       JURY DEMAND

               Defendants.


       THE STATE OF UTAH TO THE ABOVE-NAMED DEFENDANT:

       TED NOUTSOS
       Lear Capital, Inc.
       1990 South Bundy Drive, Suite 650
       Los Angeles, CA 90025

       You are hereby summoned and required to file an answer in writing to the attached

Complaint with the Clerk of the Third Judicial District Court of Salt Lake County, 450 Matheson

Courthouse, 450 South State Street, Salt Lake City, UT 84114 and to serve upon, or mail to

Mark W. Pugsley and Z. Ryan Pahnke, attorneys for Plaintiff, at Ray Quinney & Nebeker P.C.,

36 South State Street, Suite 1400, Post Office Box 45385, Salt Lake City, Utah 84145-0385, a

copy of said answer within thirty (30) days after service of this Summons upon you.
          If you fail to answer, judgment by default will be taken against you for the relief

demanded in the Complaint, which has been filed with the clerk of the above-entitled court and a

copy of which is attached herewith and served upon you.

          DATED this 4th day of March, 2020.

                                               RAY QUINNEY & NEBEKER P.C.

                                               /s/ Mark W. Pugsley
                                               Mark W. Pugsley
                                               Z. Ryan Pahnke
                                               Attorneys for Plaintiff



1520600
Mark W. Pugsley (8253)
Z. Ryan Pahnke (11146)
RAY QUINNEY & NEBEKER P.C.
36 South State Street, Suite 1400
P. O. Box 45385
Salt Lake City, UT 84145-0385
Tel: (801) 532-1500
Fax: (801) 532-7543

Attorneys for Plaintiff


                     IN THE THIRD JUDICIAL DISTRICT COURT
                 IN AND FOR SALT LAKE COUNTY, STATE OF UTAH


GARY PATTERSON, an individual,
                                                                 SUMMONS
               Plaintiff,
                                                             Case No.: 200901452
       v.
                                                            Judge: Barry Lawrence
LEAR CAPITAL, INC., a California
corporation; TED NOUTSOS, an individual;                             Tier 3
TERRY MOLONEY, an individual; DANA
FRANKFORT, an individual; and DOES 1–10,                       JURY DEMAND

               Defendants.


       THE STATE OF UTAH TO THE ABOVE-NAMED DEFENDANT:

       TERRY MOLONEY
       Lear Capital, Inc.
       1990 South Bundy Drive, Suite 650
       Los Angeles, CA 90025

       You are hereby summoned and required to file an answer in writing to the attached

Complaint with the Clerk of the Third Judicial District Court of Salt Lake County, 450 Matheson

Courthouse, 450 South State Street, Salt Lake City, UT 84114 and to serve upon, or mail to

Mark W. Pugsley and Z. Ryan Pahnke, attorneys for Plaintiff, at Ray Quinney & Nebeker P.C.,

36 South State Street, Suite 1400, Post Office Box 45385, Salt Lake City, Utah 84145-0385, a

copy of said answer within thirty (30) days after service of this Summons upon you.
          If you fail to answer, judgment by default will be taken against you for the relief

demanded in the Complaint, which has been filed with the clerk of the above-entitled court and a

copy of which is attached herewith and served upon you.

          DATED this 4th day of March, 2020.

                                               RAY QUINNEY & NEBEKER P.C.

                                               /s/ Mark W. Pugsley
                                               Mark W. Pugsley
                                               Z. Ryan Pahnke
                                               Attorneys for Plaintiff



1520603
